            Case 1:21-cr-00523-JMF Document 34 Filed 09/09/21 Page 1 of 1



                            LAW OFFICE OF SAM A. SCHMIDT
                                    115 BROADW AY Suite 1704
                                     NEW YORK, N.Y. 10006
                                            (212) 346-4666
                                     FACSIMILE (212) 346-4668
                                      E-mail lawschmidt@aol.com



  Sam A. Schmidt, Esq.
  __________________


                                                             September 7, 2021

  Honorable Jesse M. Furman, USDJ
  United States District Court
  Southern District of New York
  40 Foley Square
  New York, N.Y. 10007
  By ECF

                 Re: U.S. v. Adamu Alhassan
                     21 Cr. 523 (JMF)

  Dear Judge Furman:

         Mr. Alhassan was released on a personal recognizance bond that required
  the signature of two financially responsible persons by September 7, 2021. I
  forwarded the necessary information to the government on August 30 and
  September 1, 2021. I have requested an update from the government but was
  informed that the paralegal handling this matter is unavailable due to her
  observance of Rosh Hashanah. With the government’s consent, I am requesting an
  extension of time for the co-signers to sign the bond until September 15, 2021.

       Should your Honor have any questions, please feel free to contact me.
  Thank you for your consideration.

Application GRANTED. The Clerk of Court is directed to       Sincerely yours,
terminate Doc. #33. SO ORDERED.
                                                                   /s/
                                                             Sam A. Schmidt



                     September 9, 2021
